


Exhibit 10.13

 

[g47992kui001.gif]

 

December 26, 2008

 

Michael Barrow

42311 Gold Cup Lane

Murrieta, California 92562

 

Dear Mike:

 

Reference is made to the letter dated March 28, 2008 from International
Rectifier Corporation (the “Company”) to you regarding your terms of employment
(the “Offer Letter”).

 

The purpose of this letter is to supplement the terms of the Offer Letter to
include terms and conditions designed to make any payments pursuant to the Offer
Letter compliant with Section 409A of the Internal Revenue Code of 1986, as
amended (including the Treasury Regulations and other published guidance related
thereto) (“Section 409A”).

 

Your Offer Letter is hereby modified as follows:

 

1.             International Rectifier’s Executive Relocation Package Benefits. 
.  Notwithstanding anything to the contrary in your Offer Letter, in order to be
eligible for the benefits pursuant to the International Rectifier Executive
Relocation Package, as supplemented by your Offer Letter, you must be employed
by the Company on the date any reimbursements for eligible expenses are paid. 
In addition, any gross-up payment due to you shall be made by the end of the
taxable year following the taxable year in which you remitted the taxes to which
the gross-up relates.

 

Except as modified hereby, your Offer Letter remains unmodified.  Please
indicate your agreement with the foregoing by signing where indicated below.

 

Regards,

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

 

By:

 

Its:  Assistant Secretary

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

Michael Barrow

 

Date:

 

 

--------------------------------------------------------------------------------
